Title: From Benjamin Franklin to Deborah Franklin (II), 3 July 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, July 3. 1767.
My Friend Mr. Neave calling to acquaint me of his going, I write this Line to let you know that I am well at present, tho’ I have been all last Week so ill with the general Cold and Fever which everybody has had, that I could not hold a Pen, or I should have written fully by him to you and all my Friends as I intended. But the Packet goes next Week by which I purpose answering the Number of Letters I have lately received by Falkner, Friend, and the Pacquet. My Love to Sally and all enquiring Friends. I am Your ever loving Husband
B Franklin
I recommend Mr. Neave to your Civilities.